UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The SecuritiesExchange Act of 1934 Date of Report (Date of earliest event reported): Ma y 22, 2017 ASTA FUNDING, INC. (Exact name of registrant as specified in its charter) Delaware 001-35637 22-3388607 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 210 Sylvan Avenue, Englewood Cliffs, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 201-567-5648 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item5.07 Submission of Matters to a Vote of Security Holders At the annual meeting of stockholders of Asta Funding, Inc. (the “Company”)held on May 19, 2017, the holders of our outstanding stock took the actions described below. As of the record date, April 10, 2017, for the annual meeting, 6,562,215 shares of common stock were issued and outstanding, each entitled to one vote per share. 1. The stockholders elected Gary Stern, David Slackman, Edward Celano, Louis A. Piccolo and Mark Levenfus to serve on our Board of Directors for a one-year term. The results of the voting are as follows: For Withheld BrokerNon- Votes Gary Stern David Slackman Edward Celano Louis A. Piccolo Mark Levenfus 2. The stockholders also approved a proposal to ratify the selection of EisnerAmper LLP as our independent auditor for the 2017 fiscal year. The voting results for this proposal were 4,033,292 shares for, 1,087 shares against, and 900 shares abstained. Additional information about these proposals can be found in the Company’s Proxy Statement for the annual meeting. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ASTAFUNDING,INC. Date: May22, 2017 By: /s/ Gary Stern Gary Stern ChiefExecutiveOfficer -3-
